Citation Nr: 0023757	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed liver damage 
due to hepatitis C infection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to June 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO.  

The veteran canceled a hearing before a Hearing Officer at 
the RO scheduled for March 1999.  The hearing date was 
thereafter rescheduled at the request of the veteran; 
however, the veteran again failed to report to a hearing 
rescheduled for April 1999.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current disability manifested by liver damage due 
to hepatitis C infection or other disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran's claim of service connection for claimed liver 
damage due to hepatitis C infection is not well grounded.  38 
U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
2000).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that she has liver damage 
due to hepatitis C infection incurred due to service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes, however, that to the extent that the veteran 
may be offering his own opinion as the questions of medical 
diagnosis and causation presented in this case, the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Although the veteran is asserting that she has current liver 
damage due to hepatitis C infection in service, her lay 
assertions alone cannot render the claim well-grounded if 
there is no medical evidence of record to show that she has 
current liver disability due to disease or injury which was 
incurred in or aggravated by service.  See Savage v. Gober, 
10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995)  

In this case, a careful review the service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of liver damage or a hepatitis C infection.  

The veteran also has not submitted any medical evidence 
whatsoever showing a current diagnosis of liver damage or 
liver disability due to service.  Likewise, the veteran has 
not submitted any medical evidence whatsoever showing a 
current diagnosis of hepatitis C infection.  

In summary, the service medical records do not show that the 
veteran suffered from liver damage and/or hepatitis C 
infection during service, and the veteran has not submitted 
any post-service medical evidence to support her assertions 
that she currently suffers from liver damage and/or hepatitis 
C infection due to disease or injury which was incurred in or 
aggravated by service.  

Absent such competent evidence, the criteria of Caluza cannot 
be met in this case.  Hence, the claim of service connection 
for claimed liver damage due to hepatitis C infection is not 
well grounded.  

Since the veteran's claim is not well grounded, she cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

A review of the correspondence in this case, to include the 
statement of the case shows that the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) (West 1991) as the 
veteran was fully informed of the reason for the denial of 
her claim and was advised of what evidence was needed in 
order to support her claim.  



ORDER

Service connection for liver damage due to hepatitis C 
infection is denied, as a well-grounded claim has not been 
submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

